Citation Nr: 1427704	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  09-07 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for alcohol abuse as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a disability rating in excess of 70 percent for PTSD from December 1, 2011, forward.

4.  Entitlement to an initial compensable disability rating for scar residuals of surgery for squamous cell carcinoma of the lung (lung cancer).  

5.  Entitlement to an effective date earlier than February 10, 2012, for the award of service connection for lung cancer.

6.  Entitlement to an effective date earlier than February 10, 2012, for the award of SMC under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i).  

7.  Entitlement to an effective date earlier than February 10, 2012, for the award of a total rating based on individual unemployability (TDIU).

8.  Entitlement to an effective date earlier than February 10, 2012, for the award of basic eligibility for Dependents' Educational Assistance (DEA).

9.  Whether the reduction of the disability rating for lung cancer from 100 percent to 0 percent, effective April 1, 2013, was proper.

10.  Whether the termination of special monthly compensation (SMC), effective April 1, 2013, was proper.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to December 1969.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of Department of Veterans Affairs (VA) Regional Offices (RO) in Denver, Colorado, and Lincoln, Nebraska.  The case was transferred to Lincoln, Nebraska, during the course of the appeal, which has original jurisdiction.  

The evidence includes a paper claims file and secure paperless claims files in Virtual VA and the Veterans' Benefits Management System (VBMS).  Virtual VA currently includes VA treatment records in addition to the records associated with the paper claims file; VBMS includes only a copy of the April 2013 rating decision and code sheet.  All pertinent records have been reviewed and considered.  

This case has a complex procedural history, and several appeals were merged for the Board's appellate review.  In a March 2008 rating decision, the RO denied service connection for hepatitis C.  In an April 2009 rating decision, the RO granted service connection for PTSD and assigned an initial 50 percent rating, effective February 15, 2007.  The Veteran appealed from these determinations. 

As pertinent to the current proceedings, in a March 2011 decision, the Board denied service connection for hepatitis C, awarded a higher initial rating for PTSD of 70 percent, and found that the issue of entitlement to a total rating based on individual unemployability (TDIU) had been raised by the record based on the Veteran's assertions of unemployability due to service-connected disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the issue of TDIU.

The Veteran appealed from that Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2011 Order, pursuant to the terms of an October 2011 Joint Motion by the Veteran's attorney and VA's General Counsel, the Court vacated the portion of the Board's March 2011 decision denying service connection for hepatitis C, and remanded the matter to the Board.  The Joint Motion indicated that the Veteran was abandoning the appeal as to a rating in excess of 70 percent for PTSD, and the question of entitlement to TDIU was not before the Court because the Board had remanded that issue with no final decision.

Shortly thereafter, in a December 2011 rating decision, the RO awarded a higher rating for PTSD of 100 percent effective September 22, 2011, and continued the prior rating of 70 percent for PTSD effective December 1, 2011.  In January 2012, the Veteran (through his attorney) appealed from the return to a 70 percent rating effective December 1, 2011, arguing that the 100 percent rating for PTSD should be restored.  The Board notes this action by the RO was not a rating reduction; rather, it was the assignment of a higher staged rating for a short period of time in the December 2011 rating decision, and the Veteran's prior level of disability rating was not reduced at any point.  As such, the special procedural requirements for rating reductions and terminations do not apply.  See Tatum v. Shinseki, 24 Vet. App. 139 (2010).  Further, the Board's award of a 70 percent rating, but no higher, for PTSD in the March 2011 decision (which the RO implemented in a March 2011 rating decision) was final because the Veteran abandoned this issue on appeal to the Court.  See 38 C.F.R. § 20.1100 (2013).  Therefore, only the question of a rating in excess of 70 percent for PTSD from December 1, 2011, forward is on appeal.

In May 2012, the Board remanded the issues of service connection for hepatitis C and entitlement to TDIU to the RO.  In a September 2012 rating decision, the RO granted entitlement to TDIU and basic eligibility for Dependents' Educational Assistance (DEA), both effective February 10, 2012.  As such, entitlement to TDIU was fully granted and is no longer on appeal; however, the Veteran perfected an appeal to the Board as to the effective date assigned for these awards.

Meanwhile, in May 2012 (with notice of an April 2012 rating decision), the RO awarded service connection for lung cancer with a 100 percent initial disability rating, and special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) (West 2002) and 38 C.F.R. § 3.350(i) (2013).  Both awards were made effective February 1, 2012.  The Veteran perfected an appeal from these effective dates.  

Also in May 2012, the RO denied service connection for alcohol abuse, claimed as secondary to PTSD.  The Veteran perfected an appeal to the Board from this denial.

Thereafter, in September 2012, the RO proposed to reduce the rating of 100 percent for lung cancer to 0 percent and to terminate the award of SMC due to improvement in the Veteran's level of disability from lung cancer.  In a January 2013 rating decision, the RO finalized the reduction of the rating for lung cancer to 0 percent, and the termination of SMC, both effective as of April 1, 2013.  The Veteran perfected an appeal to the Board as to the reduction or termination of these ratings.  

Finally, in an April 2013 rating decision, the RO granted service connection for scar residuals of the Veteran's surgery to treat lung cancer and assigned an initial disability rating of 0 percent, effective February 1, 2013.  The Veteran perfected an appeal to the Board from the initial rating assigned for this disability. 

The issues of service connection for hepatitis C and entitlement to an effective date earlier than January 6, 2012, for TDIU and DEA are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required on his behalf.


FINDINGS OF FACT

1.  The Veteran has abused alcohol continuously since service, including as a result of stressors that led to PTSD, and his alcohol abuse was caused by his PTSD.

2.  The Veteran's PTSD symptoms have not resulted in total occupational and social impairment from December 1, 2011, forward.

3.  The Veteran's scar residuals of surgery for lung cancer are not nonlinear, painful, or unstable, and the scarring results in no other disabling effects.  

4.  VA received the Veteran's claim for service connection for lung cancer on January 6, 2012; and he had lung cancer at that time that was later confirmed. 

5.  As of January 6, 2012, the Veteran had active lung cancer to support a 100 percent rating, and a separate rating of 70 percent for service-connected PTSD.  

6.  As of January 6, 2012, the Veteran had a combined overall disability rating of at least 60 percent, and he was unemployable due to service-connected disabilities.  

7.  As of January 6, 2012, the Veteran was permanently and totally disabled due to service-connected disabilities.  

8.  The Veteran was afforded proper notice of the proposed reduction in rating for lung cancer; and at the time of the reduction, his lung cancer was asymptomatic 

9.  As a result of the reduction in rating for lung cancer effective April 1, 2013, the Veteran did not have a disability rated at 100 percent and a separate disability rated as at least 60 percent disabling, as required for the previously awarded SMC. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for alcohol abuse as secondary to service-connected PTSD are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.310 (2013).

2.  The criteria for a rating in excess of 70 percent for PTSD since December 1, 2011, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2013).

3.  The criteria for an initial compensable rating for scar residuals of lung cancer are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.118a, Diagnostic Codes 7801 to 7805 (2013).

4.  The criteria for an effective date of January 6, 2012, but no earlier, for the award of service connection for lung cancer are met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2013).

5.  The criteria for an effective date of January 6, 2012, but no earlier, for the award of SMC are met.  38 U.S.C.A. §§ 1114(s), 5101, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.400, 3.350(i) (2013).

6.  The criteria for an effective date of January 6, 2012, for the award of TDIU are met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.151, 3.155, 3.400(o) (2013).

7.  The criteria for an effective date of January 6, 2012, for basic eligibility for Dependents' Educational Assistance are met.  38 U.S.C.A. §§ 3500, 3501, 5101, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.400, 3.807 (2013).

8.  The criteria for reduction of the disability rating for lung cancer from 100 percent to 0 percent, effective April 1, 2013, were met, and the reduction was proper.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2002); 38 C.F.R. §§ 3.105(e), 4.97, Diagnostic Codes 6600 to 6604, 6819 (2013).

9.  The criteria for termination of SMC, effective April 1, 2013, were met, and the reduction was proper.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. §§ 3.105(e), 3.350(i) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Board's decision herein to grant service connection for alcohol abuse as secondary to PTSD constitutes a full grant of that benefit.  Additionally, the Veteran and his attorney have argued for an earlier effective date of January 6, 2012, for the awards of service connection for lung cancer and for SMC, thereby limiting the appeal in this regard.  See July 2012 notice of disagreement.  Consequently, the Board's decision herein concerning the effective date for these issues is a full grant of those benefits sought on appeal.  No further notice or development action is necessary with respect to those claims, and any possible defects were harmless.  

The Veteran was afforded full notice for the remaining claims via letters in March 2011, December 2011, February 2012, April 2012, July 2012, and March 2013.  To the extent that notice was provided after the initial adverse action, this timing defect was cured by subsequent readjudication, including in Supplemental Statements of the Case in May 2013 and September 2013.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

All available, identified medical evidence was obtained, including pertinent records from the military, VA records, and Social Security Administration (SSA).  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c).  The Veteran submitted medical treatise-type evidence, and there is no argument or indication that the VA examinations and opinions provided for the issues decided herein were inadequate.  

There is no additional notice or assistance that would be reasonably likely to aid in substantiating the claims decided herein.  VA has satisfied its duties to inform and assist, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  The Veteran will not be prejudiced by a decision.

II.  Merits Analysis

Service connection for alcohol abuse

The Veteran contends that his current alcohol abuse disability is due to his PTSD.

Direct service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service; if the disability was first diagnosed after discharge, the pertinent evidence must show that it was incurred as a result of service.  38 U.S.C.A. §§ 1110, 1113(b); 38 C.F.R. § 3.303(a),(d).  

With certain limitations, service connection will be granted on a secondary basis for a disability that is proximately caused or aggravated (meaning permanently worsened beyond its natural progression) by a service-connected condition.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc). 

Direct service connection may not be granted where a disability is a result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of the Veteran's abuse of alcohol or drugs, because the disability is not considered to have been incurred or aggravated in line of duty.  For these purposes, alcohol abuse means the use of alcohol beverages over time, or such excessive use at any one time sufficient to cause disability or death.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301(a),(d).  The simple drinking of an alcoholic beverage is not in itself considered willful misconduct; however, if intoxication due to drinking a beverage in order to enjoy its intoxicating effects then proximately and immediately results in disability or death, then that disability or death will be considered the result of willful misconduct.  38 C.F.R. § 3.301(c)(2).  

Nevertheless, disability compensation may be payable where the alcohol or drug abuse disability was caused by the Veteran's primary service-connected disability, and where the alcohol or drug abuse is not due to willful misconduct.  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001); see also 38 C.F.R. § 3.310.

The Veteran has been diagnosed repeatedly with alcohol abuse during the course of the appeal.  He has competently and credibly reported abusing alcohol continuously since service, including as a result of stressors that led to his subsequently diagnosed PTSD, and particularly after being almost hit by a plane on the runway in Vietnam.  See, e.g., September 1997, February 2007, March 2007, and August 2009 VA treatment records; June 2011 VA examination.  Stressors of incoming fire on the Veteran's unit were verified by military records, and he submitted a letter written by him in service regarding the incident involving a plane on a runway.

Additionally, the Veteran has submitted several medical treatise-type articles to support his claim.  These articles are highly probative in helping to substantiate the claim for alcohol abuse as secondary to PTSD, as they generally indicate that a high percentage of Vietnam theater or combat veterans with PTSD also have alcohol abuse or dependence disorder.  Significantly, two articles from March 2009, including from VA's National Center for PTSD, indicate that more than 50 percent of Vietnam veterans seeking PTSD treatment also have alcohol use disorders.  

VA examiners opined in April 2009 and June 2011 that the Veteran's currently diagnosed alcohol abuse was not caused or aggravated by his PTSD; however, those opinions are inadequate because no reasoning or explanation was provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported with an analysis that can be considered and weighed against contrary opinions).  

Given the probative evidence in the medical treatises and the credible evidence of relatively continuous alcohol abuse since stressors in service that resulted in PTSD, reasonable doubt is resolved in the Veteran's favor.  The evidence establishes that his alcohol abuse was caused by his now service-connected PTSD; therefore, secondary service connection is warranted.  38 C.F.R. §§ 3.102, 3.310. 

Increased and initial rating claims 

VA's percentage ratings are based on specific criteria in diagnostic codes related to the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  For an initial rating claim, the level of disability from the effective date of service connection forward is the most relevant.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).  For an increased rating claim, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In either case, staged ratings should be assigned where the evidence establishes manifestations of symptoms that would warrant different ratings for distinct periods.  Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

PTSD rating

The Veteran is currently assigned the a rating of 70 percent for PTSD effective since 2007, with the exception of periods of temporary 100 percent ratings, most recently from September 22, 2011, through November 30, 2011.  He seeks a 100 percent rating from December 1, 2011, forward.  See January 2012 notice of disagreement.

A 100 percent rating for PTSD requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411, General Rating Formula for Mental Disorders.  
 
A mental health evaluation will be assigned based on all evidence that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.  This includes consideration of the global assessment of functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  

Here, in a December 2011 rating decision, the RO awarded a 100 percent rating for PTSD effective September 22, 2011, based on a VA treatment record on that date that showed fair personal hygiene, restless motor behavior, fair eye contact, worried expression, avoidant attitude, anxious mood with congruent affect, nonspontaneous speech with obsessions, optimistic thought content, poor insight, and problems with abstraction, attention, judgment, long-term memory and reasoning.  Defense mechanisms included displacement, dissociation (noted by the RO to be disruption in usually integrated functions of consciousness, memory, identity or perception of environment that may occur suddenly or gradually and be transient or chronic) and repression, with a GAF score of 50.  The RO also noted that an October 2011 VA treatment record showed fair hygiene and anxious mood, with problems in judgment, reasoning, and forgetfulness, and defense mechanisms including denial, displacement, dissociation, repression, and sublimation (noted by the RO to be conversion and channeling of unacceptable emotions into socially-condoned behavior).  Relying on these records, the RO concluded that the Veteran had experienced a temporary flare-up of PTSD with symptoms at the 100 percent level beginning September 22, 2011, due to dissociation and problems of abstraction, attention, judgment, long-term memory, reasoning, and obsessive thought content.  The RO then assigned the previous rating of 70 percent for PTSD beginning December 1, 2011.  As noted in the introductory section, these RO determinations amounted to a staged rating, not a reduction in rating.  Tatum, 24 Vet. App. 139.

Upon review of all pertinent evidence of record, a rating in excess of 70 percent, namely, 100 percent, is not warranted for mental health disability at any point since December 1, 2011.  The Veteran has had varying levels of occupational and social impairment with friends and his wife due to symptoms including depression, anxiety, sleep impairment, impaired judgment, memory difficulties, and intermittently abnormal speech and thoughts as a result of his mental health disability during this period.  Nevertheless, he has not had total occupational and social impairment, or symptoms of a type or degree similar to those listed in § 4.130, so as to warrant a 100 percent rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  

More specifically, there were occasional abnormalities in the Veteran's speech, thought patterns, and behavior.  For example, in an April 2012 VA record, the Veteran was noted to be anxious and depressed with speech that was non spontaneous, obsessions and somatization in thought processes, and problems with abstraction and reasoning.  In another April 2012 VA record within a few weeks of that session, the Veteran's speech was relevant, thought processes were goal-directed, and other aspects of his mental health were good or normal.  Thereafter, the Veteran was also noted to have non-spontaneous speech during VA treatment in February 2013, March 2013, and June 2013.  These symptoms did not rise to the level of symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, or grossly inappropriate behavior.  Moreover, other records repeatedly note that speech was relevant and spontaneous, thought processes were logical and goal-oriented, and thought content was relevant, including at another March 2013 session.  In sum, the Veteran had occasionally abnormal speech, thought patterns, and behaviors that were more similar to the types of symptoms contemplated by a 70 percent rating for mental health.  Any increases were not for a distinct period of time to warrant the next higher rating of 100 percent.

Additionally, the Veteran was occasionally noted to have fair grooming or hygiene and to be unshaven, such as in a February 2013 VA treatment record.  Nevertheless, he was repeatedly noted to have good grooming or hygiene on other occasions, such as in June 2013.  As such, he maintained minimal personal hygiene at all points, and there is no indication that he was unable to perform activities of daily living.  

There was no evidence of disorientation to time or place.  Further, although the Veteran had forgetfulness and some difficulties concentrating, there was no memory loss for names of close relatives or his own name, or of his own prior occupation.    

There were some notations of a risk of self-harm; however, they did not rise to the level of a persistent danger of the Veteran hurting himself or others.  In May 2013, a VA provider noted that the Veteran continued to pose a long-standing risk of potentially harming himself due to his family and personal history, as well as his prior diagnosis and behaviors.  Nevertheless, the Veteran denied homicidal or suicidal thoughts at that time, and the provider noted there were no acute or additional risk factors.  Similarly, the VA provider noted in June 2013 that the Veteran continued to be at "chronically increased risk of self-harm" due to his history.  Despite this notation, the provider also noted that the Veteran did not have a "high risk for suicide" flag, and he denied feeling hopeless and suicidal thoughts.  During other VA treatment sessions and VA examinations, the Veteran repeatedly denied suicidal or homicidal ideation or any wish to harm himself or others.  See, e.g. VA treatment records dated December 1, 2011, August 2012, April 2013.  Although the Veteran initially reported in December 2012 that he "couldn't rule out" hurting himself or others, he denied any homicidal or suicidal ideation when asked again in that same VA treatment session.  Further, an April 2013 VA treatment record indicates that the Veteran's suicide and homicide risks "remain[ed] low" based on daily assessments.  

Considering all of his symptoms and overall impairment at the points of treatment and/or VA examination, the Veteran was repeatedly assigned GAF scores of 50, 55, and 56 in VA treatment records from December 1, 2011, through August 2013, as well as GAF scores of 58 and 60 in March 2013 treatment records.  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  Similarly, the August 2012 VA mental health examiner summarized prior treatment records and GAF scores, and opined that the Veteran had moderate impairment.  These summaries are generally consistent with the Veteran's symptoms as shown by the available evidence and summarized above, and with the current 70 percent rating.  There is no argument or indication that his disability level increased after the last available medical evidence.

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a higher rating since December 1, 2011.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings are not warranted, as his PTSD symptomatology remained relatively stable, and any increases in severity were not sufficient for a higher rating for a distinct period.  Hart, 21 Vet. App. at 509-10.

Referral for extra-schedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  The Veteran has social and occupational impairment as a result of his psychiatric symptoms.  Such symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, and it is not an exceptional or unusual disability picture.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

The preponderance of the evidence is against a rating in excess of 70 percent for mental health disability since December 1, 2011; therefore, reasonable doubt does not arise, and the benefit-of-the-doubt doctrine does not apply.  38 C.F.R. § 4.3.

Scar residuals of lung surgery

The Veteran underwent a right lower lobectomy (lung surgery) to treat his lung cancer in February 2012.  He seeks an initial compensable rating for the surgical scar, for which service connection was granted effective February 1, 2013.  

Scars not of the head, face, or neck, are rated based on the measured area covered by nonlinear scars (10 to 40 percent), whether the scar is painful or unstable (10 percent), and any other disabling effects.  See 38 C.F.R. § 4.118, DCs 7801 to 7805.

At the April 2013 VA examination, the Veteran had a surgical scar in the mid upper back that was linear, well healed, and measured 21.8 x .01 cm (or less than a 39 sq. cm. area).  He denied any pain, and there is no evidence that the scar has been unstable at any point.  As such, a compensable rating is not warranted under DCs 7801, 7802, or 7804.  There is also no indication of any other disabling effects from the scar, so as to warrant a rating under another diagnostic code.  See DC 7805.  

Although the Veteran's attorney reported in the February 2013 claim that the surgical scar involved "numbness," the April 2013 VA examiner found no complications such as nerve damage as a result of the scar, and there is no other indication of objective sensory loss or numbness.  Moreover, to the extent that there may be any subjective numbness, there is no disabling effect as a result.  Id.  

In sum, the Veteran is not entitled to a compensable rating under any potentially applicable code.  Schafrath, 1 Vet. App. at 593.  A staged rating is not warranted, as the scar symptomatology remained stable.  Fenderson, 12 Vet. App. at 126-27.

Referral for extra-schedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  The Veteran has a well-healed, linear scar on the back with measurements as above, that is not painful or unstable, and results in no disabling effects.  Such symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, and it is not an exceptional or unusual disability picture.  Moreover, there is no indication of any hospitalization or impairment of employment as a result of the scar.  Thun, 22 Vet. App. at 115-16.  

The preponderance of the evidence is against a compensable rating for scar residuals of lung cancer; therefore, reasonable doubt does not arise, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 C.F.R. § 4.3.

Earlier effective date claims

Generally, the effective date for an evaluation and award of compensation based on an original claim or claim for increase will be the day following separation from service or the date entitlement arose, if a claim is received within one year after discharge from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  Additionally, for a claim for increase (including TDIU), the effective date will be the earliest date upon which it is factually ascertainable that an increase in disability occurred if the claim is received within one year from such date; otherwise, the date of receipt of the claim.  38 C.F.R. § 3.400(o). 

Lung cancer and SMC

The Veteran seeks an earlier effective date of January 6, 2012, the date of his claim of service connection for lung cancer, for the award of service connection (and initial rating of 100 percent) for lung cancer, as well as for the award of related SMC.  See July 2012 and February 2013 notices of disagreement from attorney.

Malignant neoplasm of the lung warrants a 100 percent rating.  A rating of 100 percent will continue beyond cessation of any surgical or other therapeutic procedure.  Six months after discontinuance of treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or subsequent examination shall be subject to the provisions of § 3.105(e).  If there has been no local recurrence or metastasis, the condition will be rated on the residuals.  38 C.F.R. § 4.97, DC 6819 and Note.  

The Veteran received the Veteran's claim of service connection for lung cancer on January 6, 2012.  A December 2011 VA treatment record noted that he was being worked up for increasing shortness of breath and was found to have an abnormality on a November 2011 chest x-ray, as well as a CT scan and PET scan.  The PET scan imaging result noted that a nodule in the right lower lobe of lung was suspicious for malignant nodule.  Thereafter, a diagnosis of lung cancer was confirmed via testing of biopsy material from the February 2012 lobectomy.  

Resolving doubt in the Veteran's favor, he had lung cancer at the time his claim for service connection was received on January 6, 2012.  Service connection was granted for this disorder on a presumptive basis as due to Agent Orange exposure during service in Vietnam.  See 38 C.F.R. §§ 3.102, 3.307, 3.309.  Further, a 100 percent rating was warranted for lung cancer at that time, as there was active malignant neoplasm prior to cessation of treatment.  See 38 C.F.R. § 4.97, DC 6819.  Therefore, as entitlement arose prior to receipt of the claim, an effective date of January 6, 2012, is proper for the award of service connection and initial 100 percent rating for lung cancer.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

SMC is payable where the Veteran has a single service-connected disability rated at 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

Here, the award of SMC was based on lung cancer rated at 100 percent and PTSD rated as 70 percent disabling.  Given the award of an earlier effective date for the lung cancer rating, an effective date of January 6, 2012, is also proper for SMC.  There was no prior claim for SMC, or separately rated disabilities at 100 percent and 60 percent or more.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

TDIU and DEA

The Veteran contends that he is entitled to an effective date of February 15, 2007, the date of his claim of service connection for PTSD and initial rating of 70 percent for such disability, for the award of TDIU and related DEA basic eligibility.  

A total disability rating (TDIU) will be granted where the schedular rating is less than 100 percent if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for a TDIU where there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  If these threshold criteria are not met, but the evidence reflects that the Veteran is unemployable by reason of service-connected disabilities, the case must be submitted for extra-schedular consideration of a TDIU.  38 C.F.R. §§ 3.340, 3.341, 4.16.

As pertinent to this case, basic eligibility for Dependents' Education Assistance (DEA) will exist where the Veteran has permanent and total service-connected disability.  See 38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807(a).

The RO awarded the Veteran TDIU and basic eligibility for DEA effective February 10, 2012.  This was based on an August 2012 VA examiner's opinion that the Veteran was at least as likely as not unemployable for VA purposes due to his PTSD in combination with other service-connected disabilities, namely, lung cancer, and the RO's finding that February 10, 2012, was the proper effective date for service connection for lung cancer.  See September 2012 rating decision.  

In light of the Board's decision herein to grant an earlier effective date of January 6, 2012, for service connection for lung cancer, an earlier effective date of January 6, 2012, is also proper for the grant of TDIU and related basic eligibility for DEA, because all criteria for these benefits were met at that time.  38 C.F.R. § 3.400.  The appeal for these issues is granted to that extent; however, the question of entitlement to an even earlier effective date for these benefits is being remanded for consideration of the effects of alcohol abuse on the Veteran's employability.  

Rating reductions

The Veteran disputes the reduction in rating of his lung cancer from 100 percent to 0 percent, and the termination of related SMC, effective April 1, 2013.  As noted above, a reduction in rating for lung cancer after cessation of treatment is subject to the provisions of § 3.105(e).  See 38 C.F.R. § 4.97, DC 6819 and Note.

Under 38 C.F.R. § 3.105(e), the RO must issue a rating decision proposing the reduction and setting forth all material facts and reasons, notify the beneficiary of the contemplated action and furnish detailed reasons therefore, and allow 60 days for the presentation of additional evidence to show that payments should continue at the present level.  If a reduction is found to be warranted upon consideration of any additional evidence submitted, a final rating decision will be issued, and compensation will be reduced effective the last day of the month in which a 60-day period from the date of notice of the final action expires.  See Stelzel v. Mansfield, 508 F.3d 1345, 1347-49 (Fed. Cir. 2007); VAOPGCPREC 71-91 (Nov. 7, 1991).  

Here, in an August 2012 rating decision with an accompanying September 4, 2012, letter, the RO notified the Veteran of the proposed rating reduction for lung cancer and termination of SMC, set forth the reasons and bases for the proposals, and offered the opportunity to submit evidence and have a hearing.  The Veteran did not submit additional evidence or argument or request a hearing at that time.  On January 4, 2013, more than 60 days after notice of the proposed rating reductions, the Veteran was notified of a rating decision finalization the reductions effective April 1, 2013, more than 60 days after notice of the final action was issued.  As such, the procedural requirements of 38 C.F.R. § 3.105(e) were satisfied.  

Even with the grant herein of an earlier effective date for service connection for lung cancer, the prior awards of disability rating and SMC were in effect since 2012, or less than five years prior to the rating decisions at issue.  Therefore, the additional procedural safeguards set forth in 38 C.F.R. § 3.344(a) do not apply.  

In all cases, to warrant a rating reduction, the evidence must reflect an actual change in the disability, and the examination reports reflecting such change must be based upon a thorough examination.  There must be an actual improvement in the disability level, and such improvement must actually reflect an improvement in the ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).  

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  Hohol v. Derwinski, 2 Vet. App. 169 (1992).  If the rating was continued in order to see if improvement was in fact shown, however, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992).  The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  

In this case, as noted above, the Veteran was diagnosed with lung cancer based on a suspicion of malignancy after initial work-up in late 2011 for complaints of increasing shortness of breath, and subsequent biopsy confirming malignancy.  The Veteran underwent right open thoracotomy and complete right lower lobectomy in February 2012.  Approximately six months later, during an August 2012 VA examination, the Veteran complained of dyspnea or shortness of breath after walking one block or carrying heavy objects, and that he napped during a few days of the week.  He denied any other respiratory symptoms.  The Veteran reported using inhalational bronchodilator therapy (inhalers) and anti-inflammatory medications daily.  The examiner noted that treatment for lung cancer was completed with his lung surgery in February 2012, and the Veteran was currently in watchful waiting status.  The examiner stated that chest x-rays (which were conducted for the August 2012 VA examination) showed improvement in inferior right hemithorax scarring, and pulmonary function tests (PFTs) showed severe obstructive disease.  The examiner summarized the results of prior PFTs, and noted the Veteran had severe chronic obstructive pulmonary disease (COPD) since 2008.  

The VA examiner's summary of the Veteran's respiratory symptoms and treatment is consistent with the other evidence, including VA treatment records and statements by the Veteran and his attorney, such as the February 2013 notice of disagreement.  VA treatment records further indicate that the Veteran required oxygen therapy for a short time after his February 2012 lung surgery.  An April 2012 record noted that the Veteran felt well after surgery other than productive cough, he had recently quit smoking after a 40 pack/year history, and his lung cancer was stable status post lobectomy.  A May 2012 record noted that the lung cancer was doing well, and no oxygen was required anymore.  In a September 2012 thoracic surgery consult for a 6-month follow-up, the VA provider found no need for further follow up with surgery, but recommended surveillance for at least five years.  In December 2012, repeat chest x-rays for follow-up of lung cancer showed no new nodules and possible post-surgical changes resolving; the diagnosis was COPD exacerbation.  In April 2013, repeat chest x-rays were noted to show chronic pleural thickening unchanged.  The Veteran was noted to have COPD with wheezing and required oxygen therapy.  Although several treatment records noted "active problem" of squamous cell carcinoma of the lungs per history, there was no finding or x-ray evidence of recurrence of the malignancy after February 2012.

Potentially applicable diagnostic codes provide for ratings from 10 to 100 percent based on symptoms including shortness of breath, use of oxygen tank or inhalational therapy, and PFT results may support ratings from 10 to 100 percent.  See 38 C.F.R. § 4.97, DCs 6600 to 6604.  Nevertheless, the August 2012 VA examiner opined that the Veteran's current respiratory complaints were most likely due to his COPD, and that his predominant disorder responsible for limitation in pulmonary function was COPD.  The examiner explained that the Veteran's right lower lobectomy was not consistent with the present level of PFT results.  The Veteran is not service-connected for COPD and, moreover, the VA examiner stated that this disorder is consistent with a history of chronic smoking.  Similarly, VA treatment records prior to the Veteran's workup and treatment for lung cancer, such as in September 2011, noted symptoms of chronic dyspnea, wheezing, and productive cough with a diagnosis of severe COPD treated, in part, with inhaler.  

The VA examiner's opinion is highly probative, as it is supported by rationale and reflects consideration of all pertinent evidence with application of medical expertise to the facts of this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  There is no contrasting medical opinion.  Further, there is no indication that the Veteran or his attorney has medical expertise, and they are not competent to provide an opinion as to the cause of his respiratory symptoms after his 2012 lung surgery.  Rather, this question requires medical training or expertise due to the complex nature of the Veteran's multiple lung disorders and his medical history.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Accordingly, the most probative evidence shows that the Veteran's lung cancer was asymptomatic at the time of the rating reduction action, as well as since that time.  Therefore, the reduction in rating from 100 percent to 0 percent was proper.  See 38 C.F.R. § 4.97, DC 6819 and Note; Brown, 5 Vet. App. at 420-21.

Additionally, after the reduction in rating for lung cancer, there was no service-connected disability rated at 100 percent.  Although the Veteran's PTSD was rated as 100 percent disabling for a short time, there was no separate disability rated at least 60 percent disabling during that period.  Therefore, the termination of SMC effective April 1, 2013, was proper.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  


ORDER

Service connection for alcohol abuse as secondary to PTSD is granted.

A disability rating in excess of 70 percent for PTSD from December 1, 2011, forward, is denied.

An initial compensable disability rating for scar residuals of surgery for lung cancer, is denied.  

The reduction of the disability rating for lung cancer from 100 percent to 0 percent, effective April 1, 2013, was proper, and the appeal is denied.

The termination of SMC under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i), effective April 1, 2013, was proper, and the appeal is denied.  

An earlier effective date of January 6, 2012, for the award of service connection for lung cancer, is granted.

An earlier effective date of January 6, 2012, for the award of SMC, is granted.  

An earlier effective date of January 6, 2012, for the award of TDIU, is granted.

An earlier effective date of January 6, 2012, for the award of basic eligibility for Dependents' Educational Assistance (DEA), is granted.




REMAND

The Veteran contends that his current hepatitis C, which was first diagnosed in the 1990s, is due to risk factors during service including high-risk sexual activity and intravenous (IV) drug use.  He contends that his drug use in service was due to the stresses of service, including those that led to his eventual diagnosis of PTSD.  

As noted in the October 2011 Joint Motion, the Veteran reported for VA treatment in March 2007 that he used IV drugs in service to cope with the stresses of Vietnam and his duties as an air traffic controller.  He has also reported post-service risk factors for hepatitis C such as tattoos, as in a January 2008 VA treatment record.  

A VA examiner opined in July 2012 that the Veteran's current hepatitis C was at least as likely as not incurred as a result of service, reasoning that he had multiple risk factors including high risk sexual activity (with treatment for sexually transmitted disease in 1969) and IV drug use during service.  In a July 2012 addendum report, however, a VA examiner clarified that the Veteran's hepatitis C was most likely due to his IV drug use, and his unprotected sexual intercourse was a much less likely source of transmission of hepatitis C, referring to medical research.    

As noted above, direct service connection may not be granted where a disability is a result of the Veteran's own willful misconduct, or the result of the Veteran's abuse of alcohol or drugs, because the disability is not considered to have been incurred or aggravated in line of duty.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301(a),(d).  

Residuals of venereal disease are not considered the result of willful misconduct.  See 38 C.F.R. § 3.301(c)(1).  The July 2012 addendum report, however, indicated that although high-risk sexual activity is a risk factor for hepatitis C, there is a very low probability of transmission of hepatitis C via unprotected sexual contact.  

As pertinent to this case, drug abuse is defined to include the use of illegal drugs to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).  The isolated and infrequent use of drugs by itself is not considered willful misconduct; however, the progressive and frequent use of drugs to the point of addition will be considered willful misconduct.  Where use or addiction to drugs results from a service-connected disability, it will not be considered of misconduct origin.  38 C.F.R. § 3.301(c)(3).  

Similarly, disability resulting drug abuse may be service connected on a secondary basis if it is linked to service-connected disability (such as PTSD) and is not the result of willful misconduct.  See Allen, 237 F.3d at 1381; 38 C.F.R. § 3.310.

In contrast to alcohol abuse, VA has not yet obtained an opinion as to whether the Veteran's reported IV drug use in service was related to his subsequently diagnosed PTSD.  Two medical treatise-type articles submitted by the Veteran dated in March 2009 and one article dated in August 2001 reference a possible relationship between PTSD and illegal substance abuse or addiction, particularly central nervous system depressants; however, they generally indicate that abuse of substances other than alcohol is much less common.  Therefore, these articles are not sufficient to substantiate the service connection claim for hepatitis C as due to IV drug use.  Nevertheless, they are sufficient to trigger VA's duty to obtain a medical opinion regarding whether his IV drug use was due to untreated or undiagnosed symptoms of PTSD during service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, additional development is needed for the question of entitlement to an effective date for the award of TDIU and related basic eligibility for DEA earlier than January 6, 2012.  The Board has awarded service connection for alcohol abuse herein, and it is unclear whether or when such disability rendered the Veteran unemployable during the course of the appeal.  For example, the June 2011 VA examiner assigned a GAF score of 55 for PTSD but a GAF score of 40 for alcohol abuse, and there is evidence of varying levels of function when considering all service-connected disabilities throughout the course of the appeal.  As such, a retroactive opinion is needed.  Chotta v. Peake, 22 Vet. App. 80, 84-85 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file and a copy of this remand to the appropriate VA examiner(s) for an opinion regarding the relationship between the Veteran's PTSD and reported IV drug use in service, and an opinion regarding employability with consideration of the effects of alcohol abuse.  The examiner(s) should respond to the following:

(a)  Was the Veteran's reported use of IV drugs during service at least as likely as not (probability of 50 percent or more) due to his now service-connected PTSD?  In particular, please address whether IV drug use or addiction was due to untreated or undiagnosed PTSD.  

(b)  Did the Veteran's service-connected disabilities, including alcohol abuse, at least as likely as not (probability of 50 percent or more) render him unable to secure or follow substantially gainful occupation consistent with his level of education, special training, and previous work experience, at any point between February 15, 2007, and January 6, 2012?  The examiner is advised that marginal employment is not substantially gainful employment.

A complete rationale or explanation should be provided for any opinion offered, with consideration of all pertinent lay and medical evidence.  If the examiner rejects the Veteran's lay reports, a reason must be provided.  If an opinion cannot be offered without resort to speculation, the examiner should explain why a non-speculative opinion cannot be offered.

2.  Thereafter, readjudicate the issues of service connection for hepatitis C, and entitlement to an effective date earlier than January 6, 2012, for the awards of TDIU and basic eligibility for DEA.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


